Exhibit 10.6

FORWARD PURCHASE AGREEMENT

This Forward Purchase Agreement (this “Agreement”) is entered into as of August
6, 2020, by and among Yucaipa Acquisition Corporation, a Cayman Islands exempted
company (the “Company”), and the party listed as the purchaser on the signature
page hereof (the “Purchaser”).

WHEREAS, the Company was incorporated for the purpose of effecting a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) a draft registration statement on Form S-1 (the “Registration
Statement”) for its initial public offering (“IPO”) of units (the “Public
Units”) at a price of $10.00 per Public Unit, each comprised of one Class A
ordinary share of the Company, par value $0.0001 per share (the “Class A
Share(s)”), and one-third of one redeemable warrant, where each whole redeemable
warrant is exercisable to purchase one Class A Share at an exercise price of
$11.50 per share (the “Warrant(s)”);

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination; and

WHEREAS, the parties wish to enter into this Agreement, pursuant to which
immediately prior to the closing of the Company’s initial Business Combination
(the “Business Combination Closing”), the Company shall issue and sell, and the
Purchaser shall purchase, on a private placement basis, up to $50,000,000 of
units, at a price of $10.00 per unit, each comprised of one Class A ordinary
share, par value of $0.0001 per share (the “Forward Purchase Shares”) and
one-third of one warrant to purchase one Class A ordinary share at an exercise
price of $11.50 (the “Forward Purchase Warrants” and together with the Forward
Purchase Shares, the “Forward Purchase Securities”) on the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

1.    Sale and Purchase.

(a)    Forward Purchase Securities.

(i)    The Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, (1) the number of Forward Purchase Shares which
is the quotient of (x) the amount of capital committed to the Purchaser and
allocated to this Agreement as notified by the Purchaser to the Company as
promptly as practicable after the date hereof and no later than five
(5) Business Days prior to such time as any definitive agreement with respect to
a Business Combination is executed by the Company (the “Allocation Notice”),
which amount shall be no more than $50,000,000, and (y) $10.00 (the “Number of
Forward Purchase Shares”), plus (2) the number of Forward Purchase Warrants
which is the product of



--------------------------------------------------------------------------------

(x) the number of Forward Purchase Shares as determined by clause (1) and
(y) 1/3, the “Number of Forward Purchase Warrants”, for an aggregate purchase
price of $10.00 multiplied by the number of Forward Purchase Shares issued and
sold hereunder (the “FPS Purchase Price”). No fractional Forward Purchase
Warrants will be issued.

(ii)    Each Forward Purchase Warrant will have the same terms as the Company’s
private placement warrants, purchased by Yucaipa Acquisition Manager, LLC in a
private placement occurring simultaneously with the closing of the IPO, and will
be subject to the terms and conditions of the Warrant Agreement to be entered
into between the Company and Continental Stock Transfer & Trust Company, as
Warrant Agent, in connection with the IPO (the “Warrant Agreement”). Each
Forward Purchase Warrant will entitle the holder thereof to purchase one Class A
Share at a price of $11.50 per share, subject to adjustment as described in the
Warrant Agreement and only whole Forward Purchase Warrants will be exercisable.
The Forward Purchase Warrants will become exercisable on the later of 30 days
after the Business Combination Closing and 12 months from the IPO Closing, and
will expire five years after the Business Combination Closing or earlier upon
redemption or the liquidation of the Company, as described in the Warrant
Agreement.

(iii)    The Company shall deliver written notice to the Purchaser as early as
practicable, and in any case at least eleven (11) Business Days before the
funding of the FPS Purchase Price to the Escrow Account (defined below),
specifying the anticipated date of the Business Combination Closing, the
aggregate FPS Purchase Price and instructions for wiring the FPS Purchase Price
to an account (the “Escrow Account”) of a third-party escrow agent, which shall
be the Company’s transfer agent (the “Escrow Agent”), pursuant to an escrow
agreement between the Company and the Escrow Agent (the “Escrow Agreement”). Two
(2) Business Days before the anticipated date of the Business Combination
Closing specified in such written notice, the Purchaser shall deliver the FPS
Purchase Price in cash via wire transfer to the account specified in such
written notice, to be held in escrow pending the Business Combination Closing.
If the Business Combination Closing does not occur within thirty (30) days after
the Purchaser delivers the FPS Purchase Price to the Escrow Agent, the Escrow
Agreement will provide that the Escrow Agent shall automatically return to the
Purchaser the FPS Purchase Price, provided that the return of the FPS Purchase
Price placed in escrow shall not terminate the Agreement or otherwise relieve
either party of any of its obligations hereunder. The Purchaser agrees that it
shall cooperate in good faith and use reasonable best efforts to effect the
funding of the FPS Purchase Price on such notice as necessary to facilitate the
consummation of the proposed Business Combination. For the purposes of this
Agreement, “Business Day” means any day, other than a Saturday or a Sunday, that
is neither a legal holiday nor a day on which banking institutions are generally
authorized or required by law or regulation to close in the City of New York,
New York.

(iv)    The closing of the sale of the Forward Purchase Securities (the “FPS
Closing”) shall be held on the same date as, and immediately prior to, the
Business Combination Closing (such date being referred to as the “Closing
Date”). At the FPS Closing, the Company will issue to the Purchaser the Forward
Purchase Securities, registered in the name of the Purchaser, against (and
concurrently with) release of the FPS Purchase Price by the Escrow Agent to the
Company.

 

2



--------------------------------------------------------------------------------

(b)    Delivery of Forward Purchase Securities.

(i)    The Company shall register the Purchaser as the owner of the Forward
Purchase Securities purchased by the Purchaser hereunder in the register of
members of the Company and with the Company’s transfer agent by book entry on or
promptly after (but in no event more than two (2) Business Days after) the date
of the FPS Closing.

(ii)    Each register and book entry for the Forward Purchase Securities
purchased by the Purchaser hereunder shall contain a notation, and each
certificate (if any) evidencing the Forward Purchase Securities shall be stamped
or otherwise imprinted with a legend, in substantially the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS.”

(c)    Legend Removal. If the Forward Purchase Securities are eligible to be
sold without restriction under, and without the Company being in compliance with
the current public information requirements of, Rule 144 under the Securities
Act of 1933, as amended (the “Securities Act”), then at the Purchaser’s request,
the Company will, at its sole expense, cause the Company’s transfer agent to
remove the legend set forth in Section 1(b)(ii) hereof. In connection therewith,
if required by the Company’s transfer agent, the Company will promptly cause an
opinion of counsel to be delivered to and maintained with its transfer agent,
together with any other authorizations, certificates and directions required by
the transfer agent, that authorize and direct the transfer agent to transfer
such Forward Purchase Securities without any such legend; provided, however,
that the Company will not be required to deliver any such opinion, authorization
or certificate or direction if it reasonably believes that removal of the legend
could reasonably be expected to result in or facilitate transfers of Forward
Purchase Securities in violation of applicable law.

(d)    Registration Rights. The Purchaser shall have registration rights with
respect to the Forward Purchase Securities as set forth on Exhibit A (the
“Registration Rights”).

2.    Representations and Warranties of the Purchaser. The Purchaser represents
and warrants to the Company as follows, as of the date hereof:

(a)    Organization and Power. The Purchaser is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
formation (if the concept of “good standing” is a recognized concept in such
jurisdiction) and has all requisite power and authority to carry on its business
as presently conducted and as proposed to be conducted.

(b)    Authorization. The Purchaser has full power and authority to enter into
this Agreement. This Agreement, when executed and delivered by the Purchaser,
will constitute the valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
any other laws of general application affecting enforcement of

 

3



--------------------------------------------------------------------------------

creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.

(c)    Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

(d)    Compliance with Other Instruments. The execution, delivery and
performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated by this Agreement will not result in
any violation or default (i) of any provisions of its organizational documents,
if applicable, (ii) of any instrument, judgment, order, writ or decree to which
it is a party or by which it is bound, (iii) under any note, indenture or
mortgage to which it is a party or by which it is bound, (iv) under any lease,
agreement, contract or purchase order to which it is a party or by which it is
bound or (v) of any provision of federal or state statute, rule or regulation
applicable to the Purchaser, in each case (other than clause (i)), which would
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement.

(e)    Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Forward Purchase Securities to be acquired by the Purchaser will be
acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of law. By
executing this Agreement, the Purchaser further represents that the Purchaser
does not presently have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participations to such Person or to any
third Person, with respect to any of the Forward Purchase Securities. If the
Purchaser was formed for the specific purpose of acquiring the Forward Purchase
Securities, each of its equity owners is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act. For purposes
of this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.

(f)    Disclosure of Information. The Purchaser has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering and sale of the Forward Purchase Securities, as well
as the terms of the IPO, with the Company’s management.

(g)    Restricted Securities. The Purchaser understands that the offer and sale
of the Forward Purchase Securities to the Purchaser has not been, and will not
be, registered under the Securities Act, by reason of a specific exemption from
the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment

 

4



--------------------------------------------------------------------------------

intent and the accuracy of the Purchaser’s representations as expressed herein.
The Purchaser understands that the Forward Purchase Securities are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Purchaser must hold the Forward Purchase Securities
indefinitely unless they are registered with the SEC and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. The Purchaser acknowledges that the Company has no
obligation to register or qualify the Forward Purchase Securities, or any
Class A Shares which the Forward Purchase Securities may be converted into or
exercised for, for resale, except pursuant to the Registration Rights. The
Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Forward Purchase Securities, and requirements relating to the Company
which are outside of the Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy. The Purchaser acknowledges that the
Company filed the Registration Statement for the IPO with the SEC. The Purchaser
understands that the offering of the Forward Purchase Securities hereunder is
not, and is not intended to be, part of the IPO, and that the Purchaser will not
be able to rely on the protection of Section 11 of the Securities Act with
respect to such offering of the Forward Purchase Securities.

(h)    No Public Market. The Purchaser understands that no public market now
exists for the Forward Purchase Securities, and that the Company has made no
assurances that a public market will ever exist for the Forward Purchase
Securities.

(i)    High Degree of Risk. The Purchaser understands that its agreement to
purchase the Forward Purchase Securities involves a high degree of risk which
could cause the Purchaser to lose all or part of its investment.

(j)    Accredited Investor. The Purchaser is an “accredited investor” as defined
in Rule 501(a) of Regulation D promulgated under the Securities Act.

(k)    Foreign Investors. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the U.S. Internal Revenue Code of 1986, as
amended), the Purchaser hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Forward Purchase Securities or any use of this
Agreement, including (i) the legal requirements within its jurisdiction for the
purchase of the Forward Purchase Securities, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Forward Purchase Securities. The Purchaser’s
subscription and payment for and continued beneficial ownership of the Forward
Purchase Securities will not violate any applicable securities or other laws of
the Purchaser’s jurisdiction.

(l)    No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including through a broker or finder, (i) to its knowledge, engaged
in any general solicitation, or (ii) published any advertisement in connection
with the offer and sale of the Forward Purchase Securities.

 

5



--------------------------------------------------------------------------------

(m)    Residence. The principal place of business of the Purchaser is the office
located at the address of the Purchaser set forth on the signature page hereof.

(n)    Non-Public Information. The Purchaser acknowledges its obligations under
applicable securities laws with respect to the treatment of material non-public
information relating to the Company.

(o)    Adequacy of Financing. The Purchaser has, or will have, from and after
receipt of capital commitments not subject to opt-out rights (or for which the
party with such opt-out rights has agreed to fund in respect of this Agreement)
in an aggregate amount not less than the FPS Purchase Price, available to it
sufficient funds to satisfy its obligations under this Agreement.

(p)    Affiliation of Certain FINRA Members. The Purchaser is neither a person
associated nor affiliated with any underwriter of the IPO or, to its actual
knowledge, any other member of the Financial Industry Regulatory Authority
(“FINRA”) that is participating in the IPO.

(q)    No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and the offering, sale and purchase of the Forward Purchase
Securities, and the Purchaser Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by the Company in Section 3 of this Agreement and in any certificate or
agreement delivered pursuant hereto, the Purchaser Parties specifically disclaim
that they are relying upon any other representations or warranties that may have
been made by the Company, any person on behalf of the Company or any of the
Company’s affiliates (collectively, the “Company Parties”).

3.    Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as follows:

(a)    Incorporation and Corporate Power. The Company is an exempted company
duly incorporated and validly existing and in good standing under the laws of
the Cayman Islands and has all requisite corporate power and authority to carry
on its business as presently conducted and as proposed to be conducted. The
Company has no subsidiaries.

(b)    Capitalization. The authorized share capital of the Company consists, as
of the date hereof, of:

(i)    500,000,000 Class A Shares, none of which are issued and outstanding;

(ii)    50,000,000 Class B ordinary shares of the Company, par value $0.0001 per
share (“Class B Shares”), 8,625,000 of which are issued and outstanding; and all
of the outstanding Class B ordinary shares of the Company have been duly
authorized, are fully paid and nonassessable and were issued in compliance with
all applicable laws; and

 

6



--------------------------------------------------------------------------------

(iii)    1,000,000 preference shares, none of which are issued and outstanding.

(c)    Authorization. All corporate action required to be taken by the Company’s
Board of Directors and shareholders in order to authorize the Company to enter
into this Agreement, and to issue the Forward Purchase Securities at the FPS
Closing, and the securities issuable upon conversion or exercise of the Forward
Purchase Securities, has been taken or will be taken prior to the FPS Closing,
as applicable. All action on the part of the shareholders, directors and
officers of the Company necessary for the execution and delivery of this
Agreement, the performance of all obligations of the Company under this
Agreement to be performed as of the FPS Closing, and the issuance and delivery
of the Forward Purchase Securities and the securities issuable upon conversion
or exercise of the Forward Purchase Securities has been taken or will be taken
prior to the FPS Closing, as applicable. This Agreement, when executed and
delivered by the Company, shall constitute the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (iii) to the
extent the indemnification provisions contained in the Registration Rights may
be limited by applicable federal or state securities laws.

(d)    Valid Issuance of Forward Purchase Securities.

(i)    The Forward Purchase Securities, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement
and registered in the register of members of the Company, and the securities
issuable upon conversion or exercise of the Forward Purchase Securities, when
issued in accordance with the terms of the Forward Purchase Securities and this
Agreement, and registered in the register of members of the Company, will be
validly issued, fully paid and nonassessable and free of all preemptive or
similar rights, liens, encumbrances and charges with respect to the issue
thereof and restrictions on transfer other than restrictions on transfer
specified under this Agreement, applicable state and federal securities laws and
liens or encumbrances created by or imposed by the Purchaser. Assuming the
accuracy of the representations of the Purchaser in this Agreement and subject
to the filings described in Section 3(e) below, the Forward Purchase Securities
will be issued in compliance with all applicable federal and state securities
laws.

(ii)    No “bad actor” disqualifying event described in
Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person (as defined below), except for a Disqualification Event as to which
Rule 506(d)(2)(ii)—(iv) or (d)(3), is applicable. “Company Covered Person”
means, with respect to the Company as an “issuer” for purposes of Rule 506
promulgated under the Securities Act, any Person listed in the first paragraph
of Rule 506(d)(1).

 

7



--------------------------------------------------------------------------------

(e)    Governmental Consents and Filings. Assuming the accuracy of the
representations and warranties made by the Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
any filings pursuant to Regulation D of the Securities Act, applicable state
securities laws, and pursuant to the Registration Rights.

(f)    Compliance with Other Instruments. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement by the Company will not result in any violation
or default (i) of any provisions of the Company’s memorandum and articles of
association, as they may be amended from time to time (the “Articles”) or its
other governing documents, (ii) of any instrument, judgment, order, writ or
decree to which the Company is a party or by which the Company is bound,
(iii) under any note, indenture or mortgage to which the Company is a party or
by which the Company is bound, (iv) under any lease, agreement, contract or
purchase order to which the Company is a party or by which the Company is bound
or (v) of any provision of federal or state statute, rule or regulation
applicable to the Company, in each case (other than clause (i)) which would have
a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement.

(g)    Operations. As of the date hereof, the Company has not conducted, and
prior to the IPO Closing the Company will not conduct, any operations other than
organizational activities and activities in connection with the IPO and
offerings of the Forward Purchase Securities.

(h)    Foreign Corrupt Practices. Neither the Company, nor, to the knowledge of
the Company, any director, officer, agent, employee or other Person acting on
behalf of the Company has, in the course of its actions for, or on behalf of,
the Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

(i)    Compliance with Anti-Money Laundering Laws. The operations of the Company
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements and all applicable U.S. and non-U.S.
anti-money laundering laws, rules and regulations, including those of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the USA
Patriot Act of 2001 and the applicable money laundering statutes of all
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

8



--------------------------------------------------------------------------------

(j)    Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Company’s
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such.

(k)    No General Solicitation. Neither the Company, nor any of its officers,
directors, employees, agents or shareholders has either directly or indirectly,
including through a broker or finder, (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Forward Purchase Securities.

(l)    No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, the offering, sale and
purchase of the Forward Purchase Securities, the IPO or a potential Business
Combination, and the Company Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by the Purchaser in Section 2 of this Agreement and in any certificate or
agreement delivered pursuant hereto, the Company Parties specifically disclaim
that they are relying upon any other representations or warranties that may have
been made by any of the Purchaser Parties.

4.    Additional Agreements, Acknowledgements and Waivers of the Purchaser.

(a)    Trust Account.

(i)    The Purchaser hereby acknowledges that it is aware that the Company will
establish a trust account (the “Trust Account”) for the benefit of its public
shareholders upon the IPO Closing. The Purchaser, for itself and its affiliates,
hereby agrees that it has no right, title, interest or claim of any kind in or
to any monies held in the Trust Account, or any other asset of the Company as a
result of any liquidation of the Company, except for redemption and liquidation
rights, if any, the Purchaser may have in respect of any Class A Shares issued
in the IPO (the “Public Shares”) held by it.

(ii)    The Purchaser hereby agrees that it shall have no right of set-off or
any right, title, interest or claim of any kind (“Claim”) to, or to any monies
in, the Trust Account, and hereby irrevocably waives any Claim to, or to any
monies in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it. In the event the Purchaser has any Claim against
the Company under this Agreement, the Purchaser shall not pursue such Claim
against the Trust Account or against the property or any monies in the Trust
Account, except for redemption and liquidation rights, if any, the Purchaser may
have in respect of any Public Shares held by it.

(b)    No Short Sales. The Purchaser hereby agrees that neither it, nor any
person or entity acting on its behalf or pursuant to any understanding with it,
will engage in any Short Sales with respect to securities of the Company prior
to the Business Combination Closing. For purposes of this Section 4(b), “Short
Sales” shall include, without limitation, all “short

 

9



--------------------------------------------------------------------------------

sales” as defined in Rule 200 promulgated under Regulation SHO under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and all types
of direct and indirect stock pledges (other than pledges in the ordinary course
of business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

(c)    Allocation Notice. The Purchaser shall deliver the Allocation Notice to
the Company as promptly as practicable after the date hereof, and in any event
immediately upon the allocation to this Agreement of capital which has been
committed to the Purchaser (in accordance with all binding obligations of the
Purchaser), which in no event shall be later than five (5) Business Days prior
to such time as any definitive agreement with respect to a Business Combination
is executed by the Company.

5.    Additional Agreements of the Company.

(a)    No Material Non-Public Information. The Company agrees that no
information provided to the Purchaser in connection with this Agreement will,
upon the IPO Closing, constitute material non-public information of the Company.

(b)    NYSE Listing. The Company will use commercially reasonable efforts to
effect and maintain the listing of the Class A Shares on the NYSE (or another
national securities exchange).

(c)    No Amendments to the Articles. The amended and restated memorandum and
articles of association of the Company will be in substantially the same form of
Exhibit B hereto and will not be amended in any material respect prior to the
IPO Closing without the Purchaser’s prior written consent.

6.    FPS Closing Conditions.

(a)    The obligation of the Purchaser to purchase the Forward Purchase
Securities at the FPS Closing under this Agreement shall be subject to the
fulfillment, at or prior to the FPS Closing of each of the following conditions,
any of which, to the extent permitted by applicable laws, may be waived by the
Purchaser:

(i)    The Business Combination shall be consummated substantially concurrently
with, and immediately following, the purchase of the Forward Purchase
Securities;

(ii)    The Company shall have delivered to such Purchaser a certificate
evidencing the Company’s good standing as a Cayman Islands exempted company, as
of a date within ten (10) Business Days of the Closing Date;

(iii)    The representations and warranties of the Company set forth in
Section 3 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the FPS Closing, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and

 

10



--------------------------------------------------------------------------------

correct as of such specified date), except where the failure to be so true and
correct would not have a material adverse effect on the Company or its ability
to consummate the transactions contemplated by this Agreement;

(iv)    The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the FPS Closing; and

(v)    No order, writ, judgment, injunction, decree, determination, or award
shall have been entered or threatened by or with any governmental, regulatory,
or administrative authority or any court, tribunal, or judicial, or arbitral
body, and no other legal restraint or prohibition shall be in effect or
threatened, preventing the purchase by the Purchaser of the Forward Purchase
Securities.

(b)    The obligation of the Company to sell the Forward Purchase Securities at
the FPS Closing under this Agreement shall be subject to the fulfillment, at or
prior to the FPS Closing of each of the following conditions, any of which, to
the extent permitted by applicable laws, may be waived by the Company:

(i)    The Business Combination shall be consummated substantially concurrently
with, and immediately following, the purchase of the Forward Purchase
Securities;

(ii)    The representations and warranties of the Purchaser set forth in
Section 2 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the FPS Closing, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement;

(iii)    The Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the FPS Closing; and

(iv)    No order, writ, judgment, injunction, decree, determination, or award
shall have been entered or threatened by or with any governmental, regulatory,
or administrative authority or any court, tribunal, or judicial, or arbitral
body, and no other legal restraint or prohibition shall be in effect or
threatened, preventing the purchase by the Purchaser of the Forward Purchase
Securities.

7.    Termination. This Agreement may be terminated at any time prior to the FPS
Closing:

(a)    by mutual written consent of the Company and the Purchaser; or

(b)    automatically

 

11



--------------------------------------------------------------------------------

(i)    if the IPO is not consummated on or prior to twelve months from the date
of this Agreement; or

(ii)    if the Business Combination is not consummated within 24 months from
the IPO Closing, or such later date as may be approved by the Company’s
shareholders in accordance with the Articles.

In the event of any termination of this Agreement pursuant to this Section 7,
the FPS Purchase Price (and interest thereon, if any), if previously paid, and
all Purchaser’s funds paid in connection herewith shall be promptly returned to
the Purchaser in accordance with written instructions provided by the Purchaser
to the Company, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
the Company and their respective directors, officers, employees, partners,
managers, members, or shareholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 7 shall
relieve either party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement. Section 4(a) shall survive
termination of this Agreement.

8.    General Provisions.

(a)    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile (if any) during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next Business Day, (c) five (5) Business Days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: Yucaipa Acquisition Corporation, 9130 West
Sunset Boulevard, Los Angeles, CA 90069, Attn: Ronald W. Burkle, email:
legal@burklework.com, with a copy to the Company’s counsel at: Kirkland & Ellis
LLP, 601 Lexington Avenue, New York, New York 10022, Attn: Christian O.
Nagler, Esq. and Peter S. Seligson, Esq., email: cnagler@kirkland.com and
peter.seligson@kirkland.com, fax: (212) 446-4900.

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 8(a).

(b)    No Finder’s Fees. Other than fees payable to the underwriters of the IPO
or any other investment bank or financial advisor who assists the Company in
sourcing targets for a Business Combination, which fees shall be the
responsibility of the Company, each party represents that it neither is nor will
be obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or

 

12



--------------------------------------------------------------------------------

asserted liability) for which the Purchaser or any of its officers, employees or
representatives is responsible. The Company agrees to indemnify and hold
harmless the Purchaser from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

(c)    Survival of Representations and Warranties. All of the representations
and warranties contained herein shall survive the FPS Closing.

(d)    Entire Agreement. This Agreement, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced
herein, constitutes the entire agreement and understanding of the parties hereto
in respect of the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

(e)    Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

(f)    Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written consent of the other party.
Notwithstanding the foregoing, the Purchaser may assign and delegate all or a
portion of its rights and obligations to purchase the Forward Purchase
Securities to one or more other persons upon the consent of the Company (which
consent shall not be unreasonably conditioned, withheld or delayed); provided,
however, that no consent of the Company shall be required if such assignment or
delegation is to an affiliate of Purchaser; provided, further, that no such
assignment or delegation shall relieve the Purchaser of its obligations
hereunder (including its obligation to purchase the Number of Forward Purchase
Shares and the Number of Forward Purchase Warrants hereunder) and the Company
shall be entitled to pursue all rights and remedies against the Purchaser
subject to the terms and conditions hereof.

(g)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

(h)    Headings. The section headings contained in this Agreement are inserted
for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

(i)    Governing Law. This Agreement, the entire relationship of the parties
hereto, and any dispute between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

13



--------------------------------------------------------------------------------

(j)    Jurisdiction. The parties (i) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of New York and to the
jurisdiction of the United States District Court for the Southern District of
New York for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (ii) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in state
courts of New York or the United States District Court for the Southern District
of New York, and (iii) hereby waive, and agree not to assert, by way of motion,
as a defense, or otherwise, in any such suit, action or proceeding, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
suit, action or proceeding is brought in an inconvenient forum, that the venue
of the suit, action or proceeding is improper or that this Agreement or the
subject matter hereof may not be enforced in or by such court.

(k)    Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

(l)    Amendments. This Agreement may not be amended, modified or waived as to
any particular provision, except with the prior written consent of the Company
and the Purchaser.

(m)    Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided that if any
provision of this Agreement, as applied to any party hereto or to any
circumstance, is adjudged by a governmental authority, arbitrator, or mediator
not to be enforceable in accordance with its terms, the parties hereto agree
that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

(n)    Expenses. Each of the Company and the Purchaser will be responsible for
payment of its own costs and expenses incurred in connection with the
preparation, execution and performance of this Agreement and the consummation of
the transactions contemplated hereby, including all fees and expenses of agents,
representatives, financial advisors, legal counsel and accountants. The Company
shall be responsible for the fees of its transfer agent; stamp taxes and all of
The Depository Trust Company’s fees associated with the issuance and resale of
the Forward Purchase Securities and the securities issuable upon conversion or
exercise of the Forward Purchase Securities.

(o)    Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the

 

14



--------------------------------------------------------------------------------

authorship of any provision of this Agreement. Any reference to any federal,
state, local, or foreign law will be deemed also to refer to law as amended and
all rules and regulations promulgated thereunder, unless the context requires
otherwise. The words “include,” “includes,” and “including” will be deemed to be
followed by “without limitation.” Pronouns in masculine, feminine, and neuter
genders will be construed to include any other gender, and words in the singular
form will be construed to include the plural and vice versa, unless the context
otherwise requires. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party hereto has not breached will not detract from or mitigate the fact
that such party hereto is in breach of the first representation, warranty, or
covenant.

(p)    Waiver. No waiver by any party hereto of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

(q)    Confidentiality. Except as may be required by law, regulation or
applicable stock exchange listing requirements, unless and until the
transactions contemplated hereby and the terms hereof are publicly announced or
otherwise publicly disclosed by the Company, the parties hereto shall keep
confidential and shall not publicly disclose the existence or terms of this
Agreement.

(r)    Specific Performance. The Purchaser agrees that irreparable damage may
occur in the event any provision of this Agreement was not performed by the
Purchaser in accordance with the terms hereof and that the Company shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

PURCHASER:

YUCAIPA ACQUISITION MANAGER, LLC

 

By:  

/s/ Robert P. Bermingham

Name:   Robert P. Bermingham Title:   Vice President and Secretary

Address for Notices:

Yucaipa Acquisition Manager, LLC

9130 West Sunset Boulevard

Los Angeles, CA 90069

Attention:    Ronald W. Burkle

Email:          legal@burklework.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attn:    Christian O. Nagler

  Peter S. Seligson

COMPANY:

YUCAIPA ACQUISITION CORPORATION

 

By:  

/s/ Ronald W. Burkle

Name:   Ronald W. Burkle Title:   President

 

[Signature Page to Forward Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Registration Rights

1.    Within thirty (30) days after the Business Combination Closing, the
Company shall use reasonable best efforts (i) to file a registration statement
on Form S-3 for a secondary offering (including any successor registration
statement covering the resale of the Registrable Securities, a “Resale Shelf”)
of (x) the Class A Shares and Forward Purchase Warrants (and underlying Class A
Shares) comprising the Forward Purchase Securities and (y) any other equity
security of the Company issued or issuable with respect to the securities
referred to in clause (x) by way of a share capitalization or share split or in
connection with a combination of shares, recapitalization, merger, consolidation
or reorganization (collectively, for so long as such securities are held by the
Purchaser or its assignees under the Agreement (each, a “Holder”), the
“Registrable Securities”) pursuant to Rule 415 under the Securities Act;
provided that if Form S-3 is unavailable for such a registration, the Company
shall register the resale of the Registrable Securities on another appropriate
form and undertake to register the Registrable Securities on Form S-3 as soon as
such form is available, (ii) to cause the Resale Shelf to be declared effective
under the Securities Act promptly thereafter, but in no event later than sixty
(60) days after the initial filing of the Resale Shelf, and (iii) to maintain
the effectiveness of such Resale Shelf with respect to the Registrable
Securities until the earliest of (A) the date on which such securities are no
longer Registrable Securities and (B) the date all of the Registrable Securities
covered by the Resale Shelf can be sold publicly without restriction or
limitation under Rule 144 under the Securities Act and without the requirement
to be in compliance with Rule 144(c)(1) under the Securities Act.

2.    The Holders may, after the Resale Shelf becomes effective, deliver a
written notice to the Company (the “Underwritten Offering Notice”) specifying
that the sale of some or all of the Registrable Securities subject to the Resale
Shelf is intended to be conducted through a firm commitment underwritten
offering (an “Underwritten Offering”); provided, however, that the Holders of
Registrable Securities may not, without the Company’s prior written consent,
(i) launch an Underwritten Offering the anticipated gross proceeds of which
shall be less than $10,000,000 (unless the Holders are proposing to sell all of
their remaining Registrable Securities), (ii) launch more than three
Underwritten Offerings at the request of the Holders within any three-hundred
sixty-five (365) day-period or (iii) launch an Underwritten Offering within the
period commencing fourteen (14) days prior to and ending two (2) days following
the Company’s scheduled earnings release date for any fiscal quarter or year. In
the event of an Underwritten Offering, the Holders representing a
majority-in-interest of the Registrable Securities to be included in such
Underwritten Offering shall select the managing underwriter(s) for the
Underwritten Offering; provided that the choice of such managing
underwriter(s) shall be subject to the consent of the Company, which is not to
be unreasonably withheld, conditioned or delayed. If the underwriter(s) for any
Underwritten Offering pursuant to this paragraph 2 of this Exhibit A (each, a
“Secondary Offering”) advise the Company and the Holders that, in their good
faith opinion, marketing factors require a limitation on the number of
securities that may be included in such Secondary Offering, the number of
securities to be so included shall be allocated as follows: (i) first, to the
Holders that have requested to participate in such Secondary Offering, allocated
pro rata among such Holders on the basis of the percentage of the Registrable
Securities requested to be included in such Secondary Offering by such Holders,
and (ii) second, to the holders of any other securities of the Company that have
been requested to be so included.

 

A-1



--------------------------------------------------------------------------------

3.    Upon receipt of prior written notice by any Holder that they intend to
effect a sale of Registrable Securities held by them as are then registered
pursuant to the Resale Shelf, the Company shall use its reasonable best efforts
to cooperate in such sale (whether or not such sale constitutes an Underwritten
Offering), including by amending or supplementing the prospectus related to such
Resale Shelf as may be reasonably requested by such Holder for so long as such
Holder holds Registrable Securities.

4.    In the event the Company is prohibited by applicable rule, regulation or
interpretation by the staff (the “Staff”) of the Securities and Exchange
Commission (the “SEC”) from registering all of the Registrable Securities on the
Resale Shelf or the Staff requires that any Holder be specifically identified as
an “underwriter” in order to permit such registration statement to become
effective, and such Holder does not consent in writing to being so named as an
underwriter in such registration statement, the number of Registrable Securities
to be registered on the Resale Shelf will be reduced on a pro rata basis among
all Holders to be so included, unless otherwise required by the Staff, so that
the number of Registrable Securities to be registered is permitted by the Staff
and such Holder is not required to be named as an “underwriter”; provided, that
any Registrable Securities not registered due to this paragraph 4 shall
thereafter as soon as allowed by the SEC guidance be registered to the extent
the prohibition no longer is applicable.

5.    If at any time the Company proposes to file a registration statement (a
“Registration Statement”) on its own behalf, or on behalf of any other Persons
who have registration rights (“Other Holders”), relating to an Underwritten
Offering of ordinary shares (a “Company Offering”), then the Company will
provide the Holders with notice in writing (an “Offer Notice”) at least three
(3) Business Days prior to such filing, which Offer Notice will offer to include
in the Registration Statement the Registrable Securities held by each Holder
(the “Piggyback Securities”). Within three (3) Business Days after receiving the
Offer Notice, each Holder may make a written request (a “Piggyback Request”) to
the Company to include some or all of such Holder’s Registrable Securities in
the Registration Statement. If the underwriter(s) for any Company Offering
advise the Company that, in their good faith opinion, marketing factors require
a limitation on the number of securities that may be included in the Company
Offering, the number of securities to be so included shall be allocated as
follows: (i) first, to the Company and the Other Holders, if any; and
(ii) second, to the Holders and any other holders of similar piggyback rights,
based pro rata on the value of the securities requested to be sold in such
Company Offering by each requesting holder.

6.    In connection with any Underwritten Offering, the Company shall enter into
such customary agreements and take all such other actions in connection
therewith (including those requested by Holders representing a
majority-in-interest of the Registrable Securities to be included in such
Underwritten Offering) in order to facilitate the disposition of such
Registrable Securities as are reasonably necessary or required, and in such
connection enter into a customary underwriting agreement that provides for
customary opinions, comfort letters and officer’s certificates and other
customary deliverables.

 

A-2



--------------------------------------------------------------------------------

7.    The Company shall pay all fees and expenses incident to the performance of
or compliance with its obligation to prepare, file and maintain the Resale Shelf
(including the fees of its counsel and accountants). The Company shall also pay
all Registration Expenses. For purposes of this paragraph 7, “Registration
Expenses” shall mean the out-of-pocket expenses of any Secondary Offering and
any Company Offering, including, without limitation, the following: (i) all
registration and filing fees (including fees with respect to filings required to
be made with FINRA and any securities exchange on which the Registrable
Securities are then listed); (ii) fees and expenses of compliance with
securities or blue sky laws (including reasonable fees and disbursements of
counsel for the underwriters in connection with blue sky qualifications of the
Registrable Securities); (iii) printing, messenger, telephone and delivery
expenses; (iv) reasonable fees and disbursements of counsel for the Company;
(v) reasonable fees and disbursements of all independent registered public
accountants of the Company; and (vi) reasonable fees and expenses of one
(1) legal counsel selected by Holders representing a majority-in-interest of the
Registrable Securities participating in any such Secondary Offering not to
exceed $75,000 per Secondary Offering, but shall not include any incremental
selling expenses relating to the sale of Registrable Securities, such as
underwriters’ commissions and discounts, brokerage fees, underwriter marketing
costs and, other than as set forth in clause (vi) of this paragraph 7, the fees
and expenses of any legal counsel representing the Holders; and provided that
the Company shall only be responsible for expenses under clause (vi) with
respect to two Secondary Offerings in any consecutive three-hundred sixty-five
(365) day-period.

8.    The Company may suspend the use of a prospectus included in the Resale
Shelf by furnishing to the Holders a written notice (“Suspension Notice”)
stating that in the good faith judgment of the Company, it would be either
(i) prohibited by the Company’s insider trading policy (as if the Holders were
covered by such policy) or (ii) materially detrimental to the Company and its
shareholders for such prospectus to be used at such time. The Company’s right to
suspend the use of such prospectus under clause (ii) of the preceding sentence
may be exercised for a period of not more than ninety (90) days after the date
of such notice to the Holders; provided such period may be extended for an
additional thirty (30) days with the consent of Holders representing a
majority-in-interest of the Registrable Securities, which consent shall not be
unreasonably withheld; provided further, that such right to suspend the use of a
prospectus shall be exercised by the Company not more than once in any twelve
(12) month period. The Holders shall not effect any sales of Registrable
Securities pursuant to the Resale Shelf at any time after they have received a
Suspension Notice from the Company and prior to receipt of an End of Suspension
Notice (as defined below). The Holders may recommence effecting sales of the
Registrable Securities pursuant to the Resale Shelf following further written
notice to such effect (an “End of Suspension Notice”) from the Company to the
Holders. The Company shall act in good faith to permit any suspension period
contemplated by this paragraph 8 to be concluded as promptly as reasonably
practicable.

9.    The Holders agree that, except as required by applicable law, the Holders
shall treat as confidential the receipt of any Suspension Notice (provided that
in no event shall such notice contain any material nonpublic information of the
Company) hereunder and shall not disclose or use the information contained in
such Suspension Notice without the prior written consent of the Company until
such time as the information contained therein is or becomes public, other than
as a result of disclosure by a Holder of Registrable Securities in breach of the
terms of this Agreement.

 

A-3



--------------------------------------------------------------------------------

10.    The Company shall indemnify and hold harmless the Holders, their
respective directors and officers, partners, members, managers, employees,
agents, and representatives and each person, if any, who controls a Holder
within the meaning of the Securities Act and the Exchange Act and any agent
thereof (collectively, “Indemnified Persons”), to the fullest extent permitted
by applicable law, from and against any losses, claims, damages, liabilities,
joint or several, costs (including reasonable costs of preparation and
reasonable attorneys’ fees) and expenses, judgments, fines, penalties, interest,
settlements or other amounts arising from any and all claims, demands, actions,
suits or proceedings, whether civil, criminal, administrative or investigative,
in which any Indemnified Person may be involved, or is threatened to be
involved, as a party or otherwise, under the Securities Act or otherwise
(collectively, “Losses”), promptly as incurred, arising out of, based upon or
resulting from any untrue statement or alleged untrue statement of any material
fact contained in the Resale Shelf (or any amendment or supplement thereto), the
related prospectus, or any amendment or supplement thereto, or arise out of, are
based upon or resulting from the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;
provided, however, that the Company shall not be liable in any such case or to
any Indemnified Person to the extent that any such Loss arises out of, is based
upon or results from an untrue statement or alleged untrue statement or omission
or alleged omission or so made in reliance upon or in conformity with
information furnished by or on behalf of such Indemnified Person in writing
specifically for use in the preparation of the Resale Shelf, the related
prospectus, or any amendment or supplement thereto. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Person, and shall survive the transfer of such securities by
the Purchaser.

11.    The Company’s obligation under paragraph 1 of this Exhibit A is subject
to each Holder’s furnishing to the Company in writing such information as the
Company reasonably requests for use in connection with the Resale Shelf, the
related prospectus, or any amendment or supplement thereto. Each Holder shall
indemnify the Company, its officers, directors, managers, employees, agents and
representatives, and each person who controls the Company (within the meaning of
the Securities Act) against any losses, claims, damages, liabilities and
expenses resulting from any untrue statement or alleged untrue statement of
material fact contained in the Resale Shelf, the related prospectus, or any
amendment or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information so furnished in writing by such Holder
expressly for inclusion in such Resale Shelf, related prospectus or amendment or
supplement thereto, as applicable; provided that the obligation to indemnify
shall be individual, not joint and several, and shall be limited to the net
amount of proceeds received by the applicable Holder from the sale of
Registrable Securities pursuant to the Resale Shelf.

12.    The Company shall cooperate with the Holders, to the extent the
Registrable Securities become freely tradable, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Resale Shelf
and enable such certificates to be in such denominations or amounts, as the case
may be, as the Holders may reasonably request and registered in such names as
each Holder may request.

 

A-4



--------------------------------------------------------------------------------

13.    If requested by Holders representing a majority-in-interest of the
Registrable Securities, the Company shall as soon as practicable, subject to any
Suspension Notice, (i) incorporate in a prospectus supplement or post-effective
amendment such information as each Holder reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by Holders representing a majority-in-interest of the Registrable
Securities.

14.    As long as Registrable Securities are outstanding, the Company, at all
times while it shall be reporting under the Exchange Act, covenants to file
timely (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to Sections 13(a) or 15(d) of the Exchange Act, and to promptly
furnish the Holders with true and complete copies of all such filings, unless
filed through the SEC’s EDGAR system. The Company further covenants that it
shall take such further action as the Holders may reasonably request, all to the
extent required from time to time, to enable the Holders to sell the Class A
Shares and Forward Purchase Warrants held by the Holders without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 promulgated under the Securities Act, including providing any legal
opinions, to the extent such exemption is available to the Purchaser at such
time. Upon the request of any Holder, the Company shall deliver to such Holder a
written certification of a duly authorized officer as to whether it has complied
with such requirements.

 

A-5



--------------------------------------------------------------------------------

Exhibit B

Form of Amended and Restated Memorandum and Articles of Association of the
Company

See attached.

 

B-1